Per Curiam.
Plaintiff sues for damages for breach of an alleged agreement respecting the sale of certain securities formerly held by defendant as collateral for a promissory note. A prior action was brought against plaintiff by a subsidiary of the present defendant, as assignee of the same note, to recover the balance due after *496the sale of these securities. In the prior action this plaintiff set forth as a defense substantially the same facts concerning the sale of the collateral that he now makes the basis of his complaint. Judgment was rendered against him in the prior suit. Under the circumstances, we deem the earlier judgment an estoppel.
The judgment and order appealed from should, therefore, be affirmed, with costs.
Present — Martin, P. J., Glennon, Untermyer, Dore and Callahan, JJ.
Judgment and order unanimously affirmed, with costs.